Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 1 of 19 PageID #: 379




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


SPACETIME3D, INC.

               Plaintiff,

               v.                                          Civil Action No. 2:19-cv-00372

SAMSUNG ELECTRONICS CO., LTD.,                             JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS AMERICA,
INC.,

               Defendants.


                                    PROTECTIVE ORDER

       WHEREAS, Plaintiff SpaceTime3D, Inc. and Defendants Samsung Electronics Co., Ltd.

and Samsung Electronics America, Inc. (together, “Samsung” or “Defendants”), hereafter referred

to as “the Parties,” believe that certain information that is or will be encompassed by discovery

demands by the Parties in the above-captioned action involves the production or disclosure of

trade secrets, confidential business information, or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

       1.      Each Party may designate as confidential for protection under this Order, in whole

or in part, any document, information or material that constitutes or includes, in whole or in part,

confidential or proprietary information or trade secrets of the Party or a Third Party to whom the

Party reasonably believes it owes an obligation of confidentiality with respect to such document,

information or material (“Protected Material”). Protected Material shall be designated by the Party




                                                 1
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 2 of 19 PageID #: 380




producing it by affixing a legend or stamp on such document, information or material as follows:

“CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES ONLY” or “RESTRICTED

CONFIDENTIAL SOURCE CODE.” The words “CONFIDENTIAL,” “RESTRICTED –

ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” shall be

placed clearly on each page of the Protected Material for which such protection is sought. For

deposition and hearing transcripts, the word “CONFIDENTIAL” or “RESTRICTED –

ATTORNEYS’ EYES ONLY” shall be placed on the cover page of the transcript (if not already

present on the cover page of the transcript when received from the court reporter) by each attorney

receiving a copy of the transcript after that attorney receives notice of the designation of some or

all of that transcript as “CONFIDENTIAL” or “RESTRICTED – ATTORNEYS’ EYES ONLY.”

       2.      Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of

this Order with the designation “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

shall receive the same treatment as if designated “CONFIDENTIAL” or “RESTRICTED -

ATTORNEYS’ EYES ONLY” under this Order, unless and until such document is redesignated

to have a different classification under this Order.

       3.      With     respect    to    documents,    information     or    material    designated

“CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED

CONFIDENTIAL SOURCE CODE” (“DESIGNATED MATERIAL”), 1 subject to the provisions

herein and unless otherwise stated, this Order governs, without limitation: (a) all documents,

electronically stored information, and/or things as defined by the Federal Rules of Civil Procedure;




1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES
ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
collectively.


                                                  2
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 3 of 19 PageID #: 381




(b) all pretrial, hearing or deposition testimony, or documents marked as exhibits or for

identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings and other

court filings; (d) affidavits; (e) discovery responses, including answers to interrogatories and to

requests for admission; and (f) stipulations. All copies, reproductions, extracts, digests, and

complete or partial summaries prepared from any DESIGNATED MATERIALS shall also be

considered DESIGNATED MATERIAL and treated as such under this Order. Nothing in this

Protective Order is intended to state or imply that any particular category of documents is

discoverable or that any provision of this Order requires a party to violate the terms of any

agreement to which it may be bound.

       4.      A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”) may be

made at any time. Inadvertent or unintentional production of documents, information or material

that has not been designated as DESIGNATED MATERIAL shall not be deemed a waiver in

whole or in part of a claim for confidential treatment. Such inadvertent or unintentional production

shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of

privilege or immunity for such information. Any party that inadvertently or unintentionally

produces Protected Material without designating it as DESIGNATED MATERIAL may request

destruction of that Protected Material by notifying the recipient(s), as soon as reasonably possible

after the producing Party becomes aware of the inadvertent or unintentional disclosure, and

providing replacement Protected Material that is properly designated. The recipient(s) shall then

destroy all copies of the inadvertently or unintentionally produced Protected Materials and any

documents, information or material derived from or based thereon.




                                                 3
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 4 of 19 PageID #: 382




       5.      If information subject to a claim of attorney-client privilege, work-product

immunity, or any other applicable claim of privilege or immunity is inadvertently or

unintentionally produced, such production shall in no way prejudice or otherwise constitute a

waiver of, or estoppel as to, any claim of privilege or immunity for such information. Information

subject to a claim of privilege or immunity must be returned as soon as it is discovered, without

any need to show the production was inadvertent or unintentional. Upon request by the producing

Party, the receiving Party shall immediately return all copies of such document(s) or thing(s) and

shall destroy any created derivative document such as a summary or comment on the inadvertently

produced information. The receiving Party may move the Court for an Order compelling

production of such information, but the motion shall not assert as a ground for production the fact

or circumstances of the inadvertent or unintentional production. If a claim is disputed, the receiving

Party shall not use or disclose a document or information for which a claim of privilege or

immunity is made pursuant to this Paragraph for any purpose until the matter is resolved by

agreement of the parties or by a decision of this Court.

       6.      “CONFIDENTIAL” documents, information and material may be disclosed only

to the following persons, except upon receipt of the prior written consent of the designating party,

upon order of the Court, or as set forth in paragraph 13 herein:

       a.      outside counsel of record in this Action for the Parties;

       b.      employees of such outside counsel assigned to and reasonably necessary to
               assist such counsel in the litigation of this Action;

       c.      in-house counsel for the Parties who either have responsibility for making decisions
               dealing directly with the litigation of this Action, or who are assisting outside
               counsel in the litigation of this Action;

       d.      up to and including three (3) designated representatives employed by each of the
               Parties each of whom is actively engaged in assisting outside counsel with respect
               to this litigation, is not engaged in competitive decision making, and needs access



                                                  4
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 5 of 19 PageID #: 383




               to such information in order to assist in this litigation, and their support staff,
               provided however that disclosure to any person pursuant to this subpart must be
               reasonably necessary for the litigation of this Action, except that either party may
               in good faith request the other party’s consent to designate one or more
               additional representatives, the other party shall not unreasonably withhold such
               consent, and the requesting party may seek leave of Court to designate such
               additional representative(s) if the requesting party believes the other party has
               unreasonably withheld such consent. The parties agree that one of the three
               designated representatives for Plaintiff will be Eddie Bakhash, the Founder and
               CEO of SpaceTime3D, Inc.;

       e.      a reasonable number of outside consultants or experts (i.e., not existing employees
               or affiliates of a Party or an affiliate of a Party) retained for the purpose of this
               litigation, provided that: (1) such consultants or experts are not presently
               employed by the Parties hereto for purposes other than this Action; (2) before
               access is given, the consultant or expert has completed the Undertaking attached as
               Exhibit A hereto and the same is served upon the producing Party with a current
               curriculum vitae of the consultant or expert at least ten (10) days before access to
               the Protected Material is to be given to that consultant or expert to object to and
               notify the receiving Party in writing that it objects to disclosure of Protected
               Material to the consultant or expert. The Parties agree to promptly confer and use
               good faith to resolve any such objection. If the Parties are unable to resolve any
               objection, the objecting Party may file a motion with the Court within five (5)
               business days of the notice, or within such other time as the Parties may agree, seeking
               a protective order with respect to the proposed disclosure. The objecting Party shall
               have the burden of proving the need for a protective order. In the event of such a
               dispute, no disclosure shall occur until all such objections are resolved by
               agreement or Court order;

       f.      independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services including
               mock jurors, mediators and supporting personnel, and photocopy, document
               imaging, and database services retained by counsel and reasonably necessary to
               assist counsel with the litigation of this Action; and

       g.      the Court and its personnel.

       7.      A Party shall designate documents, information or material as “CONFIDENTIAL”

only upon a good faith belief that the documents, information or material contains confidential or

proprietary information or trade secrets of the Party or a Third Party to whom the Party reasonably

believes it owes an obligation of confidentiality with respect to such documents, information or

material.



                                                  5
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 6 of 19 PageID #: 384




       8.      Documents, information or material produced in this Action, including but not

limited to Protected Material designated as DESIGNATED MATERIAL (i) shall be used by the

Parties only in this litigation for prosecuting, defending, or attempting to settle this Action; (ii)

shall not be used for any other purpose, and (iii) shall not be disclosed to any person who is not

entitled to receive such Protected Material as herein provided. All produced Protected Material

shall be carefully maintained so as to preclude access by persons who are not entitled to receive

such Protected Material, and any person or entity who obtains access to DESIGNATED

MATERIAL or the contents thereof pursuant to this Order shall not make any copies, duplicates,

extracts, summaries or descriptions of such DESIGNATED MATERIAL or any portion thereof

except as may be reasonably necessary in the litigation of this Action. Any such copies, duplicates,

extracts, summaries or descriptions shall be classified DESIGNATED MATERIALS and subject

to all of the terms and conditions of this Order.

       9.      To the extent a producing Party believes in good faith that certain Protected

Material qualifying to be designated CONFIDENTIAL is so sensitive that its dissemination

deserves even further limitation, the producing Party may designate such Protected Material

“RESTRICTED - ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes

computer source code and/or live data (that is, data as it exists residing in a database or databases)

(“Source Code Material”), the producing Party may designate such Protected Material as

“RESTRICTED CONFIDENTIAL SOURCE CODE”.

       10.     For Protected Material designated RESTRICTED - ATTORNEYS’ EYES ONLY,

access to, and disclosure of, such Protected Material shall be limited to individuals listed in

paragraphs 6(a–b) and (e–g).




                                                    6
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 7 of 19 PageID #: 385




       11.    For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE

CODE, the following additional restrictions apply:

       a.     Access to a Party’s Source Code Material shall be provided on two “stand-alone”
              computers (that is, the computers may not be linked to any network, including a
              local area network (“LAN”), an intranet or the Internet) (“Source Code
              Computers”). The Source Code Computers may be connected to (i) a printer, or
              (ii) a device capable of temporarily storing electronic copies. The Source Code
              Computers may only be located at the offices of the producing Party’s outside
              counsel; 2

       b.     The receiving Party shall make reasonable efforts to restrict its requests for such
              access to the Source Code Computers to normal business hours, which for purposes
              of this paragraph shall be 9:00 a.m. through 5:00 p.m. local time. However, upon
              reasonable notice from the receiving Party, the producing Party shall make
              reasonable efforts to accommodate the receiving Party’s request for access to the
              Source Code Computers outside of normal business hours. The receiving Party will
              be responsible for any out-of-pocket costs accrued to make Source Code available
              outside normal business hours (i.e., 5:00 pm to 10:00 pm Mondays through Fridays
              and from 9:00 am to 5:00 pm on weekends and federal holidays). The Parties agree
              to cooperate in good faith such that maintaining the producing Party’s Source Code
              Material at the offices of its outside counsel shall not unreasonably hinder the
              receiving Party’s ability to efficiently and effectively conduct the prosecution or
              defense of this Action;

       c.     The producing Party shall provide the receiving Party with information explaining
              how to start, log on to, and operate the Source Code Computers in order to access the
              produced Source Code Material on the Source Code Computers;

       d.     The Source Code Computers will be maintained in a secured room. The receiving
              Party shall maintain a daily time log of the names of persons who enter the
              designated facility to view the materials and when they enter and depart. The
              producing Party shall be entitled to have a person observe all entrances and exits
              from the viewing room, shall be entitled to monitor the printer connection to the
              Source Code Computer, and shall also be entitled to a copy of the log upon request.
              No electronic devices (including cell phones, PDAs, cameras, recordable or
              storage media (e.g., USB thumb drive, etc.), or computers (other than a notetaking
              laptop that cannot connect to the Internet and does not contain a webcam/camera)
              will be permitted inside the source code review room. A reviewer may not remove
              any printed copies of source code from the source code review room. A telephone
              and internet access will be provided in a room convenient to and near the source
              code review room—i.e., a room in close proximity to the source code review room;

2
 To the extent COVID-19-related issues impact this provision, the parties will meet and confer in
good faith to identify a mutually agreeable solution.


                                                7
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 8 of 19 PageID #: 386




           a reviewer shall be permitted to access the internet and use a personal cell phone
           in that room. If any individual inspecting Source Code seeks to take notes, all such
           notes will be taken by hand in bound (spiral or other type of permanently bound)
           notebooks or on a laptop that cannot connect to the Internet (notetaking laptop).
           No loose paper or other paper that can be used in a printer may be brought into the
           secure room. A reviewer may not copy portions of the Source Code into such notes.
           Any such notes must be marked on each page with “RESTRICTED
           CONFIDENTIAL - SOURCE CODE.” A reviewer of a receiving Party may not
           leave work product or other materials to which the receiving Party claims privilege
           in the room used to inspect the producing Party’s Source Code or on a Producing
           Party’s Source Code Review computer.

     e.    The producing Party shall notify the receiving party when the producing party may
           first access the receiving Party’s source code computer, recognizing that the
           producing Party may require additional time to provide first access and any such
           request for a reasonable extension shall be granted by the receiving Party. The
           receiving Party need only provide three (3) days’ notice any subsequent time it
           seeks access to the receiving Party’s Source Code Computers. Upon such notice
           by the receiving Party, the producing Party shall provide the receiving Party access
           to source code computers.

     f.    The receiving Party, at its own expense, may request that the producing Party
           install licensed software on a Source Code Computer to assist with review of the
           producing Party’s Source Code, provided that such other software is necessary for
           the receiving Party to perform its review of the Source Code consistent with all of
           the protections herein. The receiving Party must provide the producing Party with
           appropriate access to such software tool(s) at least five (5) business days in advance
           of the date upon which the receiving Party wishes to have the additional software
           available for use on the Source Code Computer. Timely requests for the installation
           of such software will not be unreasonably denied so long as the requested software
           is compatible with the operating system, and other software necessary to make the
           Source Code available for inspection, installed on a Source Code Computer, does
           not side-step any of the security features enabled on a Source Code Computer (e.g.,
           enable connection and use of USB thumb drives), and does not allow the receiving
           party to compile or otherwise alter the Source Code. The producing Party will
           install and confirm installation of said software on the Source Code Computers
           prior to the date the receiving Party seeks access. Supplemental requests for
           installation of additional licensed software, after the receiving Party first accesses
           the producing Party’s Source Code, shall not be unreasonably denied
           notwithstanding such requests are subject to the five-business-day notice
           requirement (from the date of the supplemental request).

     g.    If printouts of Source Code Materials are requested by the receiving Party, the
           receiving Party shall notify the producing Party of the request in writing. Upon
           such a written request, the producing Party shall, within three (3) business days,
           produce Bates numbered printouts of the requested Source Code Materials and/or


                                             8
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 9 of 19 PageID #: 387




           object to the production as excessive, under the provisions of Paragraph 11(h), in
           writing (or other mutually-agreeable form) to the receiving Party. The receiving
           Party shall not print Source Code in order to review blocks of Source Code
           elsewhere in the first instance, i.e., as an alternative to reviewing that Source Code
           electronically on the Source Code Computer, as the parties acknowledge and agree
           that the purpose of the protections herein would be frustrated by printing portions
           of code for review and analysis elsewhere, and that printing is permitted solely to
           enable use of Source Code in filings, depositions, proceedings, contentions, expert
           reports, and related drafts and correspondence;

     h.    If the producing Party objects to the production of the requested Source Code
           Material because the request is excessive, it shall state its objection within three
           (3) business days. For purposes of this Paragraph, printed portions of Source Code
           Material that exceed thirty (30) continuous pages or that exceed 150 pages or more
           of an entire Source Code Material software release shall be rebuttably presumed to
           be excessive and, upon objection, cannot be printed for a permitted purpose absent
           agreement of the producing Party, which shall not be unreasonably withheld, or an
           order from the Court. In the event of a dispute, the producing Party will maintain
           the printed Source Code Materials until the parties meet and confer, within three
           (3) business days of the objection being raised. If the parties cannot resolve the
           dispute, the receiving Party will raise it with the Court. Upon printing hard copies
           of any such portion of Source Code, the receiving Party shall log the location of
           the electronic file(s) from which each printout is made such that the electronic
           file(s) may be readily located on the Source Code Computer.

     i.    The producing Party will produce Source Code Material in computer searchable
           format on the Source Code Computers as described above.

     j.    Access to Protected Material designated RESTRICTED CONFIDENTIAL
           SOURCE CODE shall be limited to outside counsel and up to three (3) outside
           consultants or experts (i.e., not existing employees or affiliates of a Party) retained
           for the purpose of this litigation and approved to access such Protected Materials
           pursuant to the Protective Order applicable to this Action.

     k.    A receiving Party may include excerpts of Source Code Material in a pleading,
           exhibit, expert report, discovery document, deposition transcript, other Court
           document (“Source Code Documents”), provided that the Source Code Documents
           are appropriately marked under this Order, restricted to those who are entitled to
           have access to them as specified herein, and, if filed with the Court, filed under
           seal in accordance with the Court’s rules, procedures and orders;

     l.    To the extent portions of Source Code Material are quoted in a Source Code
           Document, either (1) the entire Source Code Document will be stamped and treated
           as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing
           quoted Source Code Material will be separately stamped and treated as
           RESTRICTED CONFIDENTIAL SOURCE CODE;


                                              9
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 10 of 19 PageID #: 388




      m.    Unless otherwise agreed to by the Parties, no electronic copies of Source Code
            Material shall be made without prior written consent of the producing Party, except
            as necessary to create documents which, pursuant to the Court’s rules, procedures
            and order, must be filed or served electronically;

      n.    The receiving Party shall be permitted to make no more than six (6) of printouts and
            photocopies of Source Code Material, all of which shall be designated and clearly
            labeled “RESTRICTED CONFIDENTIAL SOURCE CODE,” and the receiving
            Party shall maintain a log of all such files that are printed or photocopied; provided
            that printouts and photocopies made for depositions, hearings, and court filings do
            not count toward this limit;

      o.    Should such printouts or photocopies be transferred back to electronic media, such
            media shall be encrypted, tracked, and labeled “RESTRICTED CONFIDENTIAL
            SOURCE CODE” and shall continue to be treated as such;

      p.    If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
            photocopies of Source Code Material, the receiving Party shall ensure that such
            outside counsel, consultants, or experts keep the printouts or photocopies in a
            secured locked area in the offices of such outside counsel, consultants, or expert.
            The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
            Court for any proceedings(s) relating to the Source Code Material, for the dates
            associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
            the Source Code Material are taken, for the dates associated with the deposition(s);
            and (iii) any intermediate location reasonably necessary to transport the printouts or
            photocopies (e.g., a hotel prior to a Court proceeding or deposition); and

      q.    A producing Party’s Source Code Material may only be transported by the receiving
            Party at the direction of a person authorized under paragraph 11(j) above to another
            person authorized under paragraph 11(j) above, on paper or removable electronic
            media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
            Express or other similarly reliable courier. Source Code Material may not be
            transported or transmitted electronically over a network of any kind, including a
            LAN, an intranet, or the Internet. Source Code Material may only be transported
            electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
            paragraph 11(p) above and is at all times subject to the transport restrictions set forth
            herein. But, for those purposes only, the Source Code Materials may be loaded onto
            a stand-alone computer without prior consent from the producing Party or as
            necessary to file with the Court or serve documents which, pursuant to the Court’s
            rules, procedures and order, must be filed or served electronically under seal.

      r.    Documents obtained from or derived from a public source, including but not
            limited to open source software, is not Protected Material even though such
            documents may include information contained within Protected Material. Any
            statement or representation that the content of a public document is similar to the


                                               10
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 11 of 19 PageID #: 389




               content of Protected Material can only be made in a document whose designation
               matches that of the corresponding Protected Material.

       12.     Any attorney representing a Party, whether in-house or outside counsel, and any

person who is both associated with a Party and permitted to receive the other Party’s Protected

Material that is designated RESTRICTED – ATTORNEYS’ EYES ONLY and/or RESTRICTED

CONFIDENTIAL SOURCE CODE (collectively “HIGHLY SENSITIVE MATERIAL”), who

obtains, receives, has access to, or otherwise learns, in whole or in part, the other Party’s HIGHLY

SENSITIVE MATERIAL under this Order shall not prepare, prosecute, supervise, or assist in the

preparation or prosecution of any patent application pertaining to the field of the inventions the

patents-in-suit on behalf of the receiving Party or its acquirer, successor, predecessor, or other

affiliate during the pendency of this Action and for one year after its conclusion, including any

appeals. This provision does not prohibit the Parties’ counsel of record or experts in this litigation

from participating in or representing it in reexamination proceedings, Post-Grant Review

proceedings, Inter Partes Review proceedings, or Covered Business Method Review proceedings

involving any patent, including the patents-in-suit, provided they (1) do not rely upon or use,

directly or indirectly, Defendant’s HIGHLY SENSITIVE MATERIAL in those proceedings and

(2) do not advise on, consult on, prepare, draft, or edit any amendment to specifications or claims

in those proceedings. Further, Plaintiff’s counsel of record or experts in this litigation may not

reveal Defendants’ HIGHLY SENSITIVE MATERIAL to any reexamination, inter partes review,

or covered business method review counsel or agent. To ensure compliance with the purpose of

this provision, each Party shall create an “Ethical Wall” between those persons with access to

HIGHLY SENSITIVE MATERIAL and any individuals who, on behalf of the Party or its acquirer,

successor, predecessor, or other affiliate, prepare, prosecute, supervise or assist in the preparation

or prosecution of any patent application pertaining to the field of invention of the patents-in-suit.



                                                 11
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 12 of 19 PageID #: 390




       13.     Nothing in this Order shall require production of documents, information or other

material that a Party contends is protected from disclosure by the attorney-client privilege, the

work product doctrine, or other privilege, doctrine, or immunity. If documents, information or

other material subject to a claim of attorney-client privilege, work product doctrine, or other

privilege, doctrine, or immunity is inadvertently or unintentionally produced, such production shall

in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege,

doctrine, or immunity. Any Party that inadvertently or unintentionally produces documents,

information or other material it reasonably believes are protected under the attorney-client

privilege, work product doctrine, or other privilege, doctrine, or immunity may obtain the return

of such documents, information or other material by promptly notifying the recipient(s) and

providing a privilege log for the inadvertently or unintentionally produced documents, information

or other material. The recipient(s) shall (1) gather, destroy, and certify destruction of all copies of

such documents, information, or other material to the producing Party; or (2) gather and return all

copies of such documents, information or other material to the producing Party, except for any

pages containing privileged or otherwise protected markings by the recipient(s), which pages shall

instead be destroyed and certified as such to the producing Party.

       14.     There shall be no disclosure of any DESIGNATED MATERIAL by any person

authorized to have access thereto to any person who is not authorized for such access under this

Order. The Parties are hereby ORDERED to safeguard all such documents, information and

material to protect against disclosure to any unauthorized persons or entities.

       15.     Nothing contained herein shall be construed to prejudice any Party’s right to use

any DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have access




                                                  12
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 13 of 19 PageID #: 391




to the DESIGNATED MATERIAL by virtue of his or her employment with the designating party,

(ii) identified in the DESIGNATED MATERIAL as an author, addressee, or copy recipient of such

information, (iii) although not identified as an author, addressee, or copy recipient of such

DESIGNATED MATERIAL, has, in the ordinary course of business, seen such DESIGNATED

MATERIAL, (iv) a current or former officer, director or employee of the producing Party or a

current or former officer, director or employee of a company affiliated with the producing Party;

(v) counsel for a Party, including outside counsel and in-house counsel (subject to paragraph 10

of this Order); (vi) an independent contractor, consultant, and/or expert retained for the purpose of

this litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other persons entitled

hereunder to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be

disclosed to any other persons unless prior authorization is obtained from counsel representing the

producing Party or from the Court.

        16.     Parties may, at the deposition or hearing or within thirty (30) days after receipt of

a deposition or hearing transcript, designate the deposition or hearing transcript or any portion

thereof as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES ONLY,” or

“RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

deposition or hearing transcript so designated shall be limited in accordance with the terms of this

Order. Until expiration of the 30-day period, the entire deposition or hearing transcript shall be

treated as RESTRICTED – ATTORNEYS’ EYES ONLY.

        17.     Any DESIGNATED MATERIAL that is filed with the Court shall be filed under

seal and shall remain under seal until further order of the Court. The filing party shall be

responsible for informing the Clerk of the Court that the filing should be sealed and for placing

the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the caption




                                                   13
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 14 of 19 PageID #: 392




and conspicuously on each page of the filing. Exhibits to a filing shall conform to the labeling

requirements set forth in this Order. If a pretrial pleading filed with the Court, or an exhibit thereto,

discloses or relies on confidential documents, information or material, such confidential portions

shall be redacted to the extent necessary and the pleading or exhibit filed publicly with the Court.

        18.     The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

this Action, or from using any information contained in DESIGNATED MATERIAL at the trial

of this Action, subject to any pretrial order issued by this Court.

        19.     A Party may request in writing to the other Party that the designation given to any

DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not agree to

redesignation within ten (10) days of receipt of the written request, the requesting Party may apply

to the Court for relief. Upon any such application to the Court, the burden shall be on the

designating Party to show why its classification is proper. Such application shall be treated

procedurally as a motion to compel pursuant to Federal Rules of Civil Procedure 37, subject to the

Rule’s provisions relating to sanctions. In making such application, the requirements of the Federal

Rules of Civil Procedure and the Local Rules of the Court shall be met. Pending the Court’s

determination of the application, the designation of the designating Party shall be maintained.

        20.     Each outside consultant or expert to whom DESIGNATED MATERIAL is

disclosed in accordance with the terms of this Order shall be advised by counsel of the terms of

this Order, shall be informed that he or she is subject to the terms and conditions of this Order, and

shall sign an acknowledgment that he or she has received a copy of, has read, and has agreed to be

bound by this Order. A copy of the acknowledgment form is attached as Appendix A.




                                                   14
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 15 of 19 PageID #: 393




         21.   To the extent that any discovery is taken of persons who are not Parties to this

Action (“Third Parties”) and in the event that such Third Parties contend the discovery sought

involves trade secrets, confidential business information, or other proprietary information, then

such Third Parties may agree to be bound by this Order.

         22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties

may designate as “CONFIDENTIAL” or “RESTRICTED - ATTORNEYS’ EYES ONLY” any

documents, information or other material, in whole or in part, produced or given by such Third

Parties. The Third Parties shall have five (5) business days after production of such documents,

information or other materials to make such a designation. Until that time period lapses or until

such a designation has been made, whichever occurs sooner, all documents, information or other

material so produced or given shall be treated as “CONFIDENTIAL” in accordance with this

Order.

         23.   Within thirty (30) days of final termination of this Action, including any appeals,

all DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated into any

privileged memoranda of the Parties and materials which have been admitted into evidence in this

Action), shall at the producing Party’s election either be returned to the producing Party or be

destroyed. The receiving Party shall verify the return or destruction by affidavit furnished to the

producing Party, upon the producing Party’s request. This provision does not apply to the Court,

including court personnel and the Court’s reporter. Any destruction obligations under this

Protective Order shall not apply to electronically-stored information in archival form stored on

backup tapes or computer servers that are created only for disaster recovery purposes, provided




                                                15
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 16 of 19 PageID #: 394




that such electronic archives are not used as reference materials for a receiving Party’s business

operations.

       24.     Outside counsel for the party or parties receiving Protected Material may retain a

copy of all pleadings, motions and trial briefs (including all supporting and opposing papers and

exhibits thereto), written discovery requests and responses (and exhibits thereto), deposition

transcripts (and exhibits thereto), trial transcripts, exhibits offered or introduced into evidence at

trial, and any work-product containing Designated Material, provided however that any

Designated Material contained in any such documents retained by Outside Counsel of record shall

remain subject to the protections of this Order.

       25.     The failure to designate documents, information or material in accordance with this

Order and the failure to object to a designation at a given time shall not preclude the filing of a

motion at a later date seeking to impose such designation or challenging the propriety thereof. The

entry of this Order and/or the production of documents, information and material hereunder shall

in no way constitute a waiver of any objection to the furnishing thereof, all such objections being

hereby preserved.

       26.     Any Party knowing or believing that any other party is in violation of or intends to

violate this Order and has raised the question of violation or potential violation with the opposing

party and has been unable to resolve the matter by agreement may move the Court for such relief

as may be appropriate in the circumstances. Pending disposition of the motion by the Court, the

Party alleged to be in violation of or intending to violate this Order shall discontinue the

performance of and/or shall not undertake the further performance of any action alleged to

constitute a violation of this Order.




                                                   16
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 17 of 19 PageID #: 395




        27.    Production of DESIGNATED MATERIAL by each of the Parties shall not be

deemed a publication of the documents, information and material (or the contents thereof)

produced so as to void or make voidable whatever claim the Parties may have as to the proprietary

and confidential nature of the documents, information or other material or its contents.
  .
        28.    Nothing in this Order shall be construed to effect an abrogation, waiver or limitation

of any kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

        29.    Each of the Parties shall also retain the right to file a motion with the Court (a) to

modify this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

entities if reasonably necessary to prepare and present this Action and (b) to apply for additional

protection of DESIGNATED MATERIAL.

      So ORDERED and SIGNED this 14th day of April, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                  17
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 18 of 19 PageID #: 396




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


SPACETIME3D, INC.

             Plaintiff,

             v.                                            Civil Action No. 2:19-cv-00372

SAMSUNG ELECTRONICS CO., LTD.,                             JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS AMERICA,
INC.,

             Defendants.


                            APPENDIX A
         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        PROTECTIVE ORDER

      I, ______________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes    of this   action   any   information     designated   as   “CONFIDENTIAL,”

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” that is disclosed to me.




                                               1
Case 2:19-cv-00372-JRG Document 34 Filed 04/14/20 Page 19 of 19 PageID #: 397




4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession, and

      all documents and things that I have prepared relating thereto, to the outside counsel for

      the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                2
